906 A.2d 1194 (2006)
Christine WALTER and Sharon King, on behalf of themselves and all other similarly situated individuals, Appellants
v.
MAGEE WOMENS HOSPITAL OF UPMC HEALTH SYSTEM, University of Pittsburgh Medical Center Health System, Trevor A. MacPherson and George Michalopoulos, Appellees.
Supreme Court of Pennsylvania.
Argued September 11, 2006.
Decided September 28, 2006.
Thomas E. Groshens, Richard A. Sprague, Robert C. Daniels, Philadelphia, for appellant.
William A. Pietragallo, II, Pittsburgh, for appellee.
Lisa Whitcomb Clark, David Edwin Loder, Philip H. Lebowitz, Philadelphia, for appellee amicus curiae.

ORDER
PER CURIAM.
AND NOW, this 28th day of September, 2006, the Order of the Superior Court is hereby AFFIRMED.
Chief Justice Cappy did not participate in the consideration or decision of this matter.